Cook, J.,
dissenting. The majority decides that “there is * * * ample evidence to enable reasonable minds to find for the appellants.” But other than reciting the standard for directed verdicts from our O’Day1 syllabus, the majority simply concludes, without elaboration, that the court of appeals erred when it deemed the evidence legally insufficient to permit appellants’ gender discrimination claims to reach the, jury.
The majority discounts the thorough legal analysis by the court of appeals without any contrary analysis. In effect, the majority says here that a directed verdict may be granted against a party only if that party fails to present any evidence. To say this is to improperly insulate cases from review for legal sufficiency under Civ.R. 50. See Reeves v. Sanderson Plumbing Products, Inc. (2000), 530 U.S. -, 120 S.Ct. 2097, 147 L.Ed.2d 105.
The appellate panel found that the complexity of this case called for a ninety-seven-page opinion. In a very recent decision on the same general issue, the United States Supreme Court required fifteen pages to analyze the problem of applying Fed.R.Civ.P. 50 to discrimination cases that employ McDonnell Douglas’s 2 burden-shifting analysis. Reeves, supra.
Ohio follows federal jurisprudence in the area of discrimination law. Little Forest Med. Ctr. of Akron v. Ohio Civ. Rights Comm. (1991), 61 Ohio St.3d 607, 609-610, 575 N.E.2d 1164, 1167. See, also, Plumbers & Steamfitters Joint Apprenticeship Commt. v. Ohio Civ. Rights Comm. (1981), 66 Ohio St.2d 192, 196, 20 O.O.3d 200, 202-203, 421 N.E.2d 128, 131. In Reeves, supra, the United States Supreme Court established parameters for federal appellate courts reviewing the application of Civ.R. 50 to McDonnell Douglas cases, and emphasized its determination not to “insulate an entire category of employment discrimination *417cases from review under Rule 50.” Reeves, supra, 530 U.S. at -, 120 S.Ct. at 2109, 147 L.Ed.2d at 120. This case deserves appropriate legal review under the recently announced Reeves standards.
Given that the majority fails to counter the appellate court’s legal analysis, I am unable to join the judgment to reverse.
Moyer, C.J., and Lundberg Stratton, J., concur in the foregoing dissenting opinion.

. O’Day v. Webb (1972), 29 Ohio St.2d 215, 58 O.O.2d 424, 280 N.E.2d 896.


. McDonnell Douglas Corp. v. Green (1973), 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668.